Judge John W. Sognier.
After appellee Meinken was acquitted of a felony charge by operation of law, the superior court ordered the DeKalb County Police Department to expunge his arrest record, ostensibly pursuant to OCGA § 35-3-37. In Burgess v. Meinken, 204 Ga. App. 600 (420 SE2d 329) (1992), this court reversed the judgment of the trial court. However, on certiorari, the Supreme Court reversed the judgment of this court. Accordingly, the prior judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court is reversed and the case is remanded for an application of the balancing test posited by the Supreme Court in Meinken v. Burgess, 262 Ga. 863 (426 SE2d 876) (1993).

Judgment reversed.


Pope, C. J., and Johnson,- J., concur.